United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.W., Appellant
and
DEPARTMENT OF DEFENSE, TINKER AIR
FORCE BASE, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2251
Issued: July 15, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 13, 2008 appellant filed a timely appeal from a February 14, 2008 merit
decision of the Office of Workers’ Compensation Programs affirming the termination of his
compensation benefits and from an August 6, 2008 nonmerit decision denying his request for
reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
both the merits of the appeal.
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s compensation
benefits effective December 28, 2004; and (2) whether the Office properly refused to reopen
appellant’s case for further review of the merits under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On June 12, 2001 appellant, then a 51-year-old air craft mechanic, filed an occupational
disease claim alleging that on June 25, 1999 he became aware that his major depression, anxiety

disorder and sleep disorder were employment related. He first became aware of his conditions
on July 31, 1998. Appellant stopped work on December 20, 1999.1
In a June 11, 2002 letter, the Office informed appellant that the evidence of record was
insufficient to support his claim and advised him to submit additional information within 30
days. He did not respond.
By decision dated July 12, 2002, the Office denied the claim, finding that the record was
devoid of any medical evidence or identification of any work factors.
In a letter dated July 16, 2002, appellant requested an oral hearing before an Office
hearing representative, which was held on January 8, 2003. He submitted factual and medical
information and provided testimony.
In a June 4, 2003 decision, the Office hearing representative accepted as compensable
factors that appellant was hugged by his male supervisor in July 1998; that his supervisor made
sexual comments towards him; that he was placed in a tank to work alone, contrary to applicable
regulations; and that his supervisor was removed three months after he filed an Equal
Employment Opportunity (EEO) complaint.2 He remanded for development of the medical
evidence.
On July 16, 2003 the Office referred appellant to Dr. Bruce Stanton, a Board-certified
psychiatrist, for a second opinion evaluation. On August 7, 2003 Dr. Stanton diagnosed
dysthymic disorder, personality disorder and malingering. He reviewed appellant’s history of
harassment by his supervisor, addressing the accepted compensable factors. Dr. Stanton stated
that appellant had intermittent mild long-term depression which was a chronic condition that had
its origin in his childhood. He noted that appellant exhibited a histrionic nature and tearfulness.
Dr. Stanton concluded that appellant was not clinically depressed at the time of evaluation. He
determined that the compensable factors were not responsible for appellant’s underlying
emotional condition. Dr. Stanton advised that appellant could return to work full time without
restriction.
In an August 27, 2003 decision, the Office denied appellant’s claim, finding that his
depression was not employment related.
On September 19, 2003 appellant requested an oral hearing before an Office hearing
representative that was held on May 24, 2004. In letters dated September 19, 2003 to
January 14, 2004, he addressed his claim.
In a May 18, 2004 report, Dr. Boyd K. Lester, a treating psychiatrist, reviewed the factual
and medical history and accepted compensable factors. He diagnosed post-traumatic stress
disorder, major depression, and generalized anxiety and paranoid personality disorders.
Dr. Lester opined that appellant’s post-traumatic condition had been aggravated by the
1

On August 10, 2001 the Office of Personnel Management approved appellant’s application for disability
retirement. Appellant was separated from service with the employing establishment effective July 28, 2000.
2

The supervisor commented on appellant’s legs, made fun of his hairstyle and called him a puss.

2

compensable employment factors and that he was totally and permanently disabled. On June 3,
2004 he detailed incidents of harassment and humiliation that appellant was subjected to by his
supervisor. He reiterated that appellant was totally disabled.
In a decision dated September 23, 2004, the Office hearing representative vacated the
August 27, 2003 decision. She found a conflict of medical opinion between Dr. Lester and
Dr. Stanton.
On December 6, 2004 the Office referred appellant to Dr. Siavash Nael, a Board-certified
psychiatrist, to resolve the conflict in the medical opinion evidence regarding the cause and
extent of appellant’s emotional condition. In a December 28, 2004 report, Dr. Nael diagnosed
recurrent depression, generalized anxiety disorder, mixed personality disorder with malingering.
He opined that the accepted work incidents had exacerbated appellant’s preexisting depression
and anxiety. Dr. Nael noted that appellant’s sleep disturbances, however, were due to
nightmares almost always about his father chasing him with a rubber hose, which happened at
age 12. He advised that appellant continued to be symptomatic which was due in part “to his
chronic problems which relate to preexisting conditions and the other part is his strong secondary
gain and his malingering.” Dr. Nael believed appellant was malingering due to inconsistencies
on review of the medical records and his examination of appellant. He found that appellant no
longer had any disability due to the aggravation of his preexisting emotional condition. Dr. Nael
stated that appellant had the opportunity to overcome his condition as he had received treatment,
supportive psychotherapy and medication. The treatment appellant received would have
managed his condition if he had not had preexisting psychiatric problems. Dr. Nael advised that
appellant’s current disability was unrelated to the aggravation of his condition by his
employment. He recommended that appellant be given a limited time to recover from his
depression, sent for rehabilitation and returned to work.
In a February 7, 2005 supplemental report, Dr. Nael stated that appellant currently had
anxiety and depression; however, these conditions were not caused by the work conflicts and
problems. He indicated that any aggravation of appellant’s preexisting emotional condition was
temporary and that appellant had recovered from his employment-related depression and anxiety
by the time of his examination. Dr. Nael opined that appellant was disabled due to his
preexisting condition with evidence of malingering.
By decision dated February 10, 2005, the Office denied appellant’s claim for disability.
Appellant requested an oral hearing before an Office hearing representative on
February 17, 2005; however, he withdrew his request in order to seek reconsideration. On
November 15, 2006 the Office accepted that the compensable factors caused an aggravation of
appellant’s preexisting depression and anxiety which resolved by December 28, 2004, the date of
his examination by Dr. Nael.3
By letters dated May 29 and June 12, 2007, appellant disagreed with the Office’s decision
to terminate benefits effective December 28, 2004. He contended that the compensable
3

The record reflects that appellant elected wage-loss compensation for the period commencing
December 20, 1999.

3

employment factors caused a permanent aggravation of his preexisting condition resulting in
total disability. Appellant argued that the medical opinion of Dr. Nael was based on leading
questions and was insufficient to establish that his employment-related disability had ceased. In
support of his request, he submitted a January 25, 2005 work capacity evaluation from Dr. Nael,
who indicated that appellant was able to return to part-time work in a different work
environment. In a June 7, 2007 work capacity evaluation, Dr. Lester advised that appellant was
totally disabled. He noted that the damage caused by the accepted employment factors
permanently aggravated appellant’s severe anxiety and depression.
On June 11, 2007 Dr. Lester diagnosed generalized anxiety disorder, depression and
paranoid personality disorder. He noted that he was in agreement with Dr. Nael that appellant’s
employment had aggravated his preexisting psychiatric condition. However, Dr. Lester found
that appellant sustained a permanent aggravation of his preexisting condition.
In a letter dated June 26, 2007, appellant argued that Dr. Stanton’s opinion should be
excluded from the record as it was based on an incorrect statement of accepted facts.
On November 1, 2007 appellant requested reconsideration of the termination of his
benefits. He contended that the Office erred in failing to consider Dr. Nael’s January 25, 2005
work capacity evaluation form when it terminated his benefits. On February 8, 2008 appellant
reiterated his contention that the Office did not properly terminate benefits.
By decision dated February 14, 2008, the Office denied modification of the
November 15, 2006 decision.
On April 21, 2008 appellant requested reconsideration, reiterating his contentions. He
again submitted the reports of Dr. Nael and a June 11, 2007 report by Dr. Lester.4
By decision dated August 6, 2008, the Office denied further reconsideration of the claim.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.5 Having determined that an employee has a disability
causally related to his federal employment, the Office may not terminate compensation without
establishing either that the disability has ceased or that it is no longer related to the employment.6
4

On May 14, 2008 appellant contended that the Office failed to properly determine his wage-earning capacity
effective December 20, 1999. In an August 6, 2008 letter, the Office informed appellant as to how his pay rate for
compensation purposes was determined. It noted that the August 2, 2000 personnel action form was insufficient to
support his claim that he was entitled to a higher pay rate as it did not note the effective date for the hourly rate. The
Office informed appellant that it was requesting the employing establishment to verify his pay rate as of
December 20, 1999. The evidence of record reflects that the Office is developing this issue and has not issued a
final decision in that regard. As this matter is in an interlocutory posture, it is not before the Board on appeal. See
20 C.F.R. § 501.2(c).
5

T.F., 58 ECAB ___ (Docket No. 06-1186, issued October 19, 2006); George A. Rodriguez, 57 ECAB
224 (2005).
6

J.M., 58 ECAB ___ (Docket No. 06-661, issued April 25, 2007); Elaine Sneed, 56 ECAB 373 (2005).

4

The right to medical benefits for an accepted condition is not limited to the period of entitlement
to compensation for disability.7 To terminate authorization for medical treatment, the Office
must establish that appellant no longer has residuals of an employment-related condition which
require further medical treatment.8 The fact that the Office accepts a claim for a specified period
of disability does not shift the burden of proof to the employee to show he or she is still
disabled.9
Under the Federal Employees’ Compensation Act, when employment factors cause an
aggravation of an underlying condition, the employee is entitled to compensation for the periods
of disability related to the aggravation. When the aggravation is temporary and leaves no
permanent residuals, compensation is not payable for periods after the aggravation has ceased,
even if the employee is medically disqualified from continuing employment due to the
underlying condition.10
Section 8123(a) of the Act provides in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.”11 Where a case is
referred to an impartial medical specialist for the purpose of resolving a conflict, the opinion of
such specialist, if sufficiently well rationalized and based on a proper factual and medical
background must be given special weight.12
ANALYSIS -- ISSUE 1
The Office accepted appellant’s claim for a temporary aggravation of his preexisting
depression and anxiety caused by compensable factors of his federal employment. It found,
however, that the aggravation ceased by December 28, 2004. It is the Office’s burden to
demonstrate the absence of employment-related disability for the period following termination or
modification of benefits.
The Office found a conflict in medical opinion between Dr. Lester, an attending
psychiatrist, and Dr. Stanton, a second opinion psychiatrist, as to the causal relationship of
appellant’s emotional condition to his federal employment. It accepted that appellant established
several compensable employment factors due to harassment by his supervisor and for being
placed in a tank to work alone. Dr. Lester advised that appellant sustained a permanent
7

E.J., 59 ECAB ___ (Docket No. 08-1350, issued September 8, 2008); Jaja K. Asaramo, 55 ECAB 200 (2004);
Furman G. Peake, 41 ECAB 361 (1990).
8

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); T.P., 58 ECAB ___ (Docket No. 07-60,
issued May 10, 2007); Kathryn E. Demarsh, 56 ECAB 677 (2005).
9

See Dawn Sweazy, 44 ECAB 824 (1993).

10

See Raymond W. Behrens, 50 ECAB 221 (1999).

11

5 U.S.C. § 8123(a); see also Raymond A. Fondots, 53 ECAB 637 (2002); Rita Lusignan (Henry Lusignan), 45
ECAB 207 (1993).
12

Sharyn D. Bannick, 54 ECAB 537 (2003); Gary R. Sieber, 46 ECAB 215 (1994).

5

aggravation of his preexisting emotional condition due to the accepted factors. He found that
appellant remained disabled for work due to his federal employment. Dr. Stanton examined
appellant and diagnosed an intermittent mild long-term depression that originated in appellant’s
childhood. He found, however, that at the time of his evaluation appellant was not clinically
depressed and that the accepted factors were not responsible for appellant’s ongoing disability.
The Board finds that the Office properly found a conflict of medical opinion between Dr. Lester
and Dr. Stanton and referred appellant for an impartial medical evaluation with Dr. Nael, a
Board-certified psychiatrist, for an impartial medical evaluation.13
Dr. Nael examined appellant on December 28, 2004 and provided a thorough review of
the medical records and of diagnostic examination procedures. He addressed the factors found
compensable in this case and noted that appellant had a history of an abusive father. Dr. Nael
addressed appellant’s family and social history, noting that he had been beaten by his father from
ages 5 to 16. He reported that there was a strong psychiatric, drug and alcohol history in the
family and that appellant’s mother and oldest sister had undergone psychiatric hospitalization.
Dr. Nael addressed the reports of the prior physicians, noting that appellant did not initially
mention anything about his nightmares or abuse by his father. Dr. Nael listed findings on mental
status examination, noting that appellant was alert, oriented to time, place, person and situation.
Appellant was tearful, especially when relating the traumatic experiences with his father and
reported being depressed and sad. There was no evidence found of psychomotor retardation,
hallucinations or delusions and no suicidal ideation. Dr. Nael stated that appellant’s mixed
personality disorder and malingering created his current symptomatology.
On February 7, 2005 Dr. Nael stated that, as of the December 28, 2004 examination,
appellant was suffering from depression and anxiety that was not caused by his work problems
or conflicts. He noted that appellant had received psychiatric treatment many times and that he
had recovered from that part of his condition that was due to his job. Dr. Nael noted that, if
appellant did not have any preexisting condition, he would have recovered from his work-related
injury during six months of treatment. However, by the time of his examination there was no

13

On appeal appellant contends that Dr. Nael’s report should be excluded for a number of reasons including the
posing of allegedly leading questions to Dr. Nael. The Board has required the exclusion of medical reports only if:
(1) the physician selected for a referee examination is regularly involved in performing fitness-for-duty
examinations for the claimant’s employing establishment; (2) a second referee specialist’s report is requested before
the Office has attempted to clarify the original referee specialist’s report; (3) a medical report is obtained through
telephone contact or submitted as a result of such contact; and (4) a medical report is obtained as a result of leading
questions to the physician in either the referee or second opinion context. See Federal (FECA) Procedure Manual,
Part 3 -- Medical, Medical Examinations, Chapter 3.500.6 (March 2005); Nancy Keenan, 56 ECAB 687 (2005). The
Board notes that there is no evidence that Dr. Nael regularly performed fitness-for-duty examinations, or that
clarification of his report would be sufficient to resolve the conflict, or that telephone contact occurred or that the
Office utilized leading questions in obtaining the findings of the report. Therefore, appellant’s argument that
Dr. Nael’s report should be excluded is not sufficiently based.

6

disability related to appellant’s employment. The psychiatrist stated that appellant’s ongoing
condition and disability was due to his preexisting condition.14
The Board finds that Dr. Nael’s opinion is entitled to special weight as it is based on a
thorough factual and medical history, an accurate recitation of the accepted employment factors
and based on detailed examination and diagnostic tests. The impartial medical specialist found
that appellant’s preexisting emotional condition was temporarily aggravated by the compensable
factors and ceased by the time of his December 28, 2004 evaluation. Dr. Nael attributed
appellant’s ongoing disability to his preexisting condition and not to his federal employment.
Based on this report, the Office accepted appellant’s claim for a temporary aggravation and paid
compensation through December 28, 2004.
Appellant subsequently submitted additional reports from Dr. Lester. However, the
Board notes that his reports created one side of the conflict that Dr. Nael resolved. Dr. Nael’s
additional medical reports largely reiterated his opinion that appellant had sustained a permanent
aggravation of his preexisting emotional condition. This evidence is not sufficient to overcome
the special weight accorded the opinion of Dr. Nael as the impartial medical specialist.15 This
evidence is insufficient to create a new conflict or to establish that appellant continues to be
disabled from the accepted work-related psychiatric condition.
LEGAL PRECEDENT -- ISSUE 2
The Act16 provides that the Office may review an award for or against payment of
compensation at any time on its own motion or upon application.17 The employee shall exercise
this right through a request to the district Office. The request, along with the supporting
statements and evidence, is called the application for reconsideration.18
An employee (or representative) seeking reconsideration should send the application for
reconsideration to the address as instructed by the Office in the final decision. The application
for reconsideration, including all supporting documents, must be in writing and must set forth
arguments and contain evidence that either: (1) shows that the Office erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously

14

Appellant contends that the Office erred in failing to consider the January 25, 2005 work capacity evaluation
form completed by Dr. Nael. The Board notes that, while Dr. Nael opined that appellant was partially disabled due
to a psychiatric condition, his narrative report did not attribute disability due the accepted employment factors.
Moreover, Dr. Nael specifically opined that any disability caused by the aggravation of his preexisting emotional
condition was temporary and had resolved.
15

Richard O Brien, 53 ECAB 234 (2001).

16

5 U.S.C. § 8101 et seq.

17

Id. at § 8128(a). See Tina M. Parrelli-Ball, 57 ECAB 598 (2006).

18

20 C.F.R. § 10.605.

7

considered by the Office; or (3) constitutes relevant and pertinent new evidence not previously
considered by the Office.19
An application for reconsideration must be sent within one year of the date of the Office
decision for which review is sought.20 A timely request for reconsideration may be granted if the
Office determines that the employee has presented evidence or argument that meets at least one
of these standards. If reconsideration is granted, the case is reopened and the case is reviewed on
its merits. Where the request is timely but fails to meet at least one of these standards, the Office
will deny the application for reconsideration without reopening the case for a review on the
merits.21
ANALYSIS -- ISSUE 2
On April 21, 2005 appellant essentially reiterated his previous arguments to the Office.
He contended that the Office erred in relying upon the opinion of Dr. Nael to terminate his
benefits effective December 28, 2004. Appellant also contended that Dr. Stanton’s opinion
should be excluded because it was based upon an inaccurate statement of accepted facts and was
insufficient to create a conflict. He argued that Dr. Nael’s report should be excluded because the
Office asked leading questions and it failed to consider the impartial specialist’s January 21,
2005 work capacity evaluation form. These allegations were previously raised by appellant and
considered by the Office. Appellant also submitted evidence previously of record. The Board
has held that the submission of evidence which repeats or duplicates that already in the case
record does not constitute a basis for reopening a case for further merit review.22 Appellant did
not provide any relevant and pertinent new evidence to establish that the Office improperly
terminated his compensation benefits or that he sustained a permanent aggravation of his
preexisting emotional condition.
Appellant has not submitted any relevant and pertinent new evidence, advanced a legal
argument not previously considered by the Office, nor argued that the Office erroneously
interpreted a specific point of law. The Board finds that he has not established a basis for further
review on the merits.23

19

Id. at § 10.606. See Susan A. Filkins, 57 ECAB 630 (2006).

20

Id. at § 10.607(a). See Joseph R. Santos, 57 ECAB 554 (2006).

21

Id. at § 10.608(b). See Candace A. Karkoff, 56 ECAB 622 (2005).

22

See L.H., 59 ECAB ___ (Docket No. 07-1191, issued December 10, 2007); James E. Norris, 52 ECAB
93 (2000).
23

M.E., 58 ECAB ___ (Docket No. 07-1189, issued September 20, 2007) (when an application for
reconsideration does not meet at least one of the three requirements enumerated under section 10.606(b)(2), the
Office will deny the application for reconsideration without reopening the case for a review on the merits).

8

CONCLUSION
The Board finds that the Office properly terminated appellant’s wage-loss compensation
and medical benefits effective December 28, 2004. The Office properly denied appellant’s
request for reconsideration pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated August 6 and February 14, 2008 are affirmed.
Issued: July 15, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

